Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 4 and 11 appear to be substantial duplicates.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Se et al (US 2003/0144646).
	Se teaches a lid (21) for a blood container (bag 9) in Fig. 2, copied herein with some annotations. The whole thing is one unit as claimed, with multi-sided filter (16), inlet (15) and vent (24: evacuation port). The lid is planar as claimed, and has a 
	

    PNG
    media_image1.png
    798
    575
    media_image1.png
    Greyscale


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as unpatentable over, Katsuno et al (US 2011/0118648) in view of Se et al (US 2003/0144646).
	Katsuno teaches in figures 1 and 2 (annotated fig. 2 copied herein) a blood collection reservoir having a lid of the one piece structure as claimed. Lid 36 in Fig. 1 shows inlet ports 51 and 72 and a vent or evacuation port 74. The lid is planar with a peripheral wall, and is sealed to the peripheral wall of the container 31. The inlet ports 

    PNG
    media_image2.png
    614
    664
    media_image2.png
    Greyscale

	The material of construction of the filter is PET [0058]. The lid is made of thermoplastics like polycarbonate and polypropylene [0048, 0058]. While acrylic is no mentioned, it is well known for making transparent parts like polycarbonate, and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777